      Case 4:82-cv-00866-DPM Document 5752 Filed 09/13/21 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT, et al.                                     PLAINTIFF

VS.                              CASE NO. 4:82-CV-00866 DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLE/NORTH PULASKI
SCHOOL DISTRICT, et al.                                             DEFENDANTS

EMILY MCCLENDON, TAMARA EACKLES,
VALARIE STALLINGS, TIFFANY ELLIS,
and LINDA MORGAN                                                   INTERVENORS


              INTERVENORS’ SUPPLEMENTAL RESPONSE TO
               JNPSD’S SUPPLEMENT TO ANNUAL REPORT

      [A.] Introduction

      Intervenors’ Doc. 5735 (7-29-21) identified incompleteness in JNPSD’s

required annual facility status report, Doc. 5731 (7-1-21). There is no discussion of

Taylor/Bayou Meto replacement issues. The Court required JNPSD to rectify this

problem. [Doc. 5744 (8-17-21)] JNPSD’s subsequent, initial coverage of these

points in Doc. 5748 (8-31-21), in substance a Court-required supplement to the

district’s annual report, continues to present issues. At their first chance to do so,

Intervenors respond.

      Intervenors’ July 29, 2021 submission discussed JNPSD’s earlier reporting on

Division of Public School Academics Facilities & Transportation [DPSAFT’s]


                                          1
      Case 4:82-cv-00866-DPM Document 5752 Filed 09/13/21 Page 2 of 11




partnership funding decisions regarding Taylor and Bayou Meto, the district’s

unsuccessful appeals, and the district’s varying descriptions over time of the

perceived impact of the funding outcomes on its ability to complete replacements

in a timely manner. See Doc. 5735 at 4-6 (most recent district reporting in 2021

Preliminary Facility Master Plan). JNPSD now, in its contemporaneously filed

papers regarding its third - party complaint concept, is even more negative regarding

the timing for Taylor Elementary replacement. See Doc. 5749, Paras. 8.-9 (Motion

for Leave . . . ); Doc. 5750 at 1 (reference to 2031) (Brief in Support . . ).

      JNPSD’s current position seems to be that its third-party complaint route is

the only available, viable avenue to secure a Taylor replacement earlier than some

time after 2031. See Doc. 5748 at 5; Doc. 5749 at 1 (reference to 2031); at 3, para.

10.   JNPSD’s submission does not          suggest/predict when its new complaint

approach, if successful, might yield either availability of sufficient partnership or

other funding for a Taylor replacement, or completion of the project. If JNPSD

prevailed here, a State appeal is more than likely.

      Intervenors dispute the JNPSD position that only its third-party complaint

approach has sufficient promise at this point to justify further scrutiny. Two other

approaches also warrant careful consideration by the Court. These are [a.] a renewed

and more robust effort to secure adequate partnership funding for the Taylor project

and an effort to secure the needed funds by [b.1] a millage rate increase or [b.2]


                                           2
      Case 4:82-cv-00866-DPM Document 5752 Filed 09/13/21 Page 3 of 11




debt extension. Intervenors are now able to provide information regarding the

necessary millage increase, thanks to JNPSD counsel’s responding on September 3,

2021 to earlier inquiries.

      Respectfully, JNPSD’s challenges to date to Intervenors’ approaches are

marked by assertion and lack depth. Intervenors’ counsel cannot, responsibly, “place

all of their eggs in [the new complaint] one basket.”

      [B.] A Renewed Effort to Secure Full Partnership Funding for a Taylor

Project

      JNPSD writes [5749, para. 2 (8-31-21): “On September 6, 2019, JNPSD

applied for funding through the Arkansas Academic Facilities Program for the final

two schools to be replaced Bayou Meto Elementary and Murrell Taylor Elementary.”

[emphasis added] The result was unsatisfactory. On October 25,2019, DPSAFT

gave notice of reductions in the amounts sought as follows: Bayou Meto (approved

$4,163,167 of $5,633,940 sought); Taylor (approved $1,385,017 of $6,240,672

sought). [5735, Exh. C at 12] The important point here is that JNPSD utilized a

conference procedure set forth in Commission for Arkansas Public School Academic

Facilities & Transportation [CAPSAFT] Rules 4.01and 4.08 for the partnership

funding program to begin the process of seeking partnership funding for the two

projects, which had been included in a pending Facility Master Plan.

      In its recent supplemental report, JNPSD makes no reference to a like


                                          3
      Case 4:82-cv-00866-DPM Document 5752 Filed 09/13/21 Page 4 of 11




affirmative effort, or any intention to undertake one. Rather, it asserts: “there is no

expectation of any change in the State’s position . . .” and “[i]t is unlikely that the

State will agree to fund this project until Taylor Elementary reaches zero building

value (50 years) in 2031.)” [5748 at 2]. This does not suffice.

      In responding to JNPSD’s incomplete annual report, Intervenors identified the

strong factual case, which could be made in a renewed effort to secure the necessary

partnership participation for a Taylor replacement project. This text cited both the

content of the Taylor project form in the district’s 2021 Preliminary Facility Master

Plan and the hearing testimony of former Taylor principal, Ms. Loring, who revealed

in part that Taylor houses the only elementary level CBI program; it serves students

with severe disabilities. See Doc. 5735 at 3-4. JNPSD’s recent supplemental report

did not discuss the Doc. 5735 content. Importantly, JNPSD made no effort to show

that its 2019 affirmative effort presented the full range of factors now demonstrable

in seeking a different outcome.

      Recognition that the COVID 19 problem may linger, as has the flu, also bears

upon the strength of a fresh effort. DPSAFT “agreed to fund an amount based on

the square footage that the existing Taylor Elementary fell below the building size

determined to be adequate under the DPSAFT’s Program of Requirements (‘POR’).”

[5749 at 1-2] The current Taylor project form cites HVAC issues. [5735, Exh. A]

Tab 12 of the 2021 Preliminary Facility Master Plan projects for the main building


                                          4
      Case 4:82-cv-00866-DPM Document 5752 Filed 09/13/21 Page 5 of 11




at Taylor a need for HVAC expenditures in a 20-year period of $667,370, with

$527,818 of this total in years 0-5. [Exhibit 1 hereto] These points relate to two

COVID response factors, indoor distancing and improved air quality.

      [C.] The Approaches of Seeking a Millage Increase or Extension of Debt

      JNPSD responded to the millage increase approach inadequately. The district

did not fulfill Intervenors’ requests for the district’s view of the amount of a millage

increase necessary to help produce a           funding package allowing compliant

replacement of     Taylor. [5748]    On this point, it did not provide the “more

information” requested by the Court. [5744]

      On September 3, 2021, JNPSD’s counsel                did furnish the essential

information. The district’s “bonding agent” reported: “One mill generates about

$409,233 per year assuming a 95% collection rate. Pulaski County’s collection rate

is typically around 80% as I understand it. A 30-year bond on one mill would

generate about $6.6 million. 1.06 mills would generate about $7 million on a 30-year

bond.” Clarification needed: collection rate utilized for these totals.

      Intervenors continue to rely upon the Court’s ability to require a referendum

regarding a millage increase, a remedy approved in Liddell v. State of Missouri, 731

F.2d 1294, 1323 (8thCir. 1984). JNPSD wrote: “JNPSD does not believe that the

voters would support increased millage to self-fund a replacement project.” [5748 at

2]    JNPSD also noted a vote which “narrowly passed.” [At 2] Relying on


                                           5
      Case 4:82-cv-00866-DPM Document 5752 Filed 09/13/21 Page 6 of 11




speculation and a success with 53 percent of votes positive does not overcome

Intervenors’ Liddell-based position, particularly when a proposed increase would be

in the vicinity mentioned by the bonding agent. An effort must be made. Certainty

of success is not required. The phrase “in the vicinity” is employed on the premise

that the amount raised should also ensure completion of the full Bayou Meto project.

      JNPSD’s position regarding a millage vote outcome is unduly pessimistic.

[a.] A millage increase could be identified ensuring, if successful, timely availability

of both the complete Bayou Meto and Taylor projects, thereby increasing the

likelihood of support in two communities. DPSAFT denied funding for the square

footage of the Bayou Meto all-purpose structure. [5749 , para. 2] The district now

includes Bayou Meto in its reference to 2031. [5749 at 2] [b.] The Court required

monthly meetings of the parties. It could now require their making a joint,

cooperative effort to secure voter approval. [c.] With timely replacement of Taylor

in question, a high level of support among the district’s Black voters, including with

the backing of the Jacksonville NAACP, seems more likely than not. [d.] All voters

will cast ballots in the context of an obvious fairness question: should there be

functioning, state of the art replacements for six or seven of JNPSD’s eight K-12

schools, with delay for one or two others offering the critical K to 5 grades, when

a millage increase in the vicinity identified will resolve the matter.

      JNPSD reported a successful debt extension vote. [5748 at 2] Information


                                           6
      Case 4:82-cv-00866-DPM Document 5752 Filed 09/13/21 Page 7 of 11




regarding this approach should be available to Intervenors and the Court. The

information requested is [a.] the duration and the magnitude of the successful debt

extension and [b.] the same facts regarding the extension necessary to ensure the

ability to complete in a timely manner the Bayou Meto and Taylor replacement

projects.

      [D.] The Request to Move Forward on the Middle School Addition

      JNPSD reported current enrollment in the new middle school exceeding the

capacity of 850 students, with a reported enrollment of “over 900 scholars.” [5748

at 3] The district discussed an approach to move forward on an addition of 14,000

square feet to increase the capacity to 1050. JNPSD noted that the single-purpose

spaces were built to be adequate for a capacity of 1,050. [5748] JNPSD related the

providing of additional space to serving the COVID relief purpose of promoting

social distancing. JNPSD posited moving forward on this addition project using

part of its federal “Elementary and Secondary School Emergency Relief Fund”

(ESSER) allocations. [5748 at 3-4] JNPSD recognized that this forward step will

require “Court permission” [At 4]. See the Court’s third modification of JNPSD’s

2018 master plan. [5445 at 7 (order of construction of elementary schools and

secondary level additions)]

       On September 10, 2021, JNPSD provided Intervenors updated information

on middle school enrollment, with this number being at 857 students. Other


                                         7
      Case 4:82-cv-00866-DPM Document 5752 Filed 09/13/21 Page 8 of 11




information provided evidenced the planned use of a total of 33 percent of the first

two ESSER allocations of $5,878,125, approaching $4,000,000, to pay for the

addition. Given the updated enrollment data, Intervenors emphasize the many

permissible uses of ESSER funds directed to remedying the educational and

psychological harm to students caused by            the COVID phenomenon, harm

unfortunately not at an end. Exhibit 2 hereto is 8 pages of guidance provided

districts regarding permissible uses of ESSER funds. Intervenors note, in particular,

the approaches summarized at dashes 10-12 on page 1 of Exhibit 2. More detail

appears thereafter in the full text.

      In light of the revised enrollment figure of 857 scholars, Intervenors do not

support the use of ESSER funds for the addition project. The balance tips in favor

of utilizing funds for other authorized projects.

      The Court ruled for JNPSSD on the student achievement unitary status issue.

[5730 at 67] It also began “with some hard truths” and continued [at 56]: “According

to the ACT Aspire test results, most of JNPSD’s students are performing below grade

level. JNPSD Exh. 134, 135, & 136. And, in general, the performance gap between

black and non-black students is either holding steady or getting worse. JNPSD 190

& 191; Intervenors’ Exh. 21.” Respectfully, the Court’s findings could have been

more powerful, as almost all of JNPSD’s black students were performing below

grade level in both reading and science, with other students’ scores not much better.


                                          8
      Case 4:82-cv-00866-DPM Document 5752 Filed 09/13/21 Page 9 of 11




The step sought will involve the Court in “giving weight to public [federal laws] and

private [students] considerations” as authorized in Brown v. Bd. of Education, 349

U.S. 294, 300 (1955).

                                        Conclusion

      Intervenors’ position is as follows:

      [1.] JNPSD should be required to seek a millage increase, or an extension of

debt, with the choice to be made after information is presented on each alternative.

The step requested should be designed to make available funds sufficient to ensure

timely completion of both the Taylor and Bayou Meto replacements.

      [2.] JNPSD should be required to begin promptly making a renewed effort to

secure partnership funding sufficient to attain the same result, drawing on the

factors discussed by Intervenors and others identified by the district.

      [3.] Intervenors do not support the use of $4,000,000 of ESSER funds for the

addition project.

      [4.] This position is consistent with both the priorities established by the Court

in 2018 and educational needs, as evidenced by the Court’s May 2021 findings

[5445 at 7] and COVID--caused harms.

                                        Respectfully submitted,

                                        Austin Porter Jr., No. 86145
                                        PORTER LAW FIRM
                                        323 Center Street, Suite 1035
                                        Little Rock, Arkansas 72201
                                             9
Case 4:82-cv-00866-DPM Document 5752 Filed 09/13/21 Page 10 of 11




                             Telephone: 501-244-8200
                             Facsimile: 501-372-5567
                             Email: aporte5640@aol.com

                             Robert Pressman
                             22 Locust Avenue
                             Lexington, MA 02421
                             Telephone: 781-862-1955
                             Email: pressmanrp@gmail.com


                             Joyce Raynor Carr
                             JOHN W. WALKER, P.A.
                             1723 S. Broadway
                             Little Rock, Arkansas 72206
                             Telephone: 501-374-3758
                             Facsimile: 501-374-4187

                             jraynorcarr@gmail.com

                             Shawn G. Childs
                             Lawrence A. Walker
                             WALKER & CHILDS, PLLC
                             1815 S. State Street
                             P. O. Box 3462
                             Little Rock, Arkansas 72206
                             Telephone: 501-287-8680
                             Facsimile: 501-222-8872

                             schilds@walkerandchilds.com
                             lwalker@walkerandchilds.com


                             ATTORNEYS FOR INTERVENORS




                               10
      Case 4:82-cv-00866-DPM Document 5752 Filed 09/13/21 Page 11 of 11




                          CERTIFICATE OF SERVICE

       I, Austin Porter Jr., do hereby certify that a copy of the foregoing pleading was
electronically filed with the Clerk of the United States District Court for the Eastern
District of Arkansas, on this 13th day of September 2021, by using the CM/ECF
system, which is designed to send notification of such filing to the following person:

M. Samuel Jones III.                           Scott P. Richardson
Devin R. Bates                                 McDaniel, Richardson & Calhoun
MITCHELL, WILLIAMS, SELIG,                     1020 West 4th Street, Suite 410
GATES & WOODYARD, PLLC                         Little Rock, Arkansas 72201
425 West Capitol Avenue, Suite 1800
Little Rock, Arkansas 72201                    scott@mrcfirm.com

sjones@mwlaw.com
dbates@mwlaw.com

Jay Bequette
Bequette, Billingsley & Kees, P.A.
Attorneys at Law
425 West Capitol Avenue, Suite 3200
Little Rock, Arkansas 72201-3469

jbequette@bbpalaw.com

                                               Austin Porter Jr.




                                          11
